Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Claim Interpretation
Highly conductive polymer is polymer with sheet resistance of 200 Ω/SQ or less based on invention disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jae Choon Cho et al (KR 10-2012-0096342, here after Cho), further in view of S. Aratani et al (WO 2012/137916, here after Aratani). 
Claim 1 is rejected. Cho teaches a method of manufacturing a highly conductive polymer thin film[abstract], comprising:
a step of coating a substrate with a first dopant solution comprising a polymer material and a first dopant to form a conductive polymer thin film subjected to first conductive treatment; and
a step of performing second conductive treatment using a second dopant solution on the conductive polymer thin film to form a highly conductive polymer thin film [DESCRIPTION-OF-EMBODIMENTS, third paragraph and sixth paragraph]. Cho does not teach the second dopant solution comprising pyronin B. Aratani teaches depositing Pyronin B on top of polymer which acts as electron donating material (increases conductivity) [page 15 last paragraph page 16 first paragraph]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the method of Cho when the dopant is Pyronin B, because it is suitable dopant for increasing conductivity.
Claim 3 is rejected. Cho teaches the concentration of the dopant control the sheet resistance of the polymer film [Anthraquinone-2-sulfonic acid (AQSA), paragraph 3].
Claim 5 is rejected. Cho does not teach a volume ratio of the polymer material to the first dopant is 10:1. However teaches choosing the dopant (PSS) to obtain specifically conductivity [page 19, paragraph 4]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the method of Cho and Aratani and change the dopant amount to obtain desirable conductivity, because it is to the skill of ordinary skill in art to change conductivity of PEDOT: PSS layer with changing amount of PSS. 
Claim 7 is rejected as Cho teaches drying polymer with hot air drying [page 4 paragraph 5]. It is to the skill of ordinary skill in art to change the temperature of the hot air within the claimed range to obtain dried polymer layer.
Claim 8 is rejected for the same reason claim 7 is rejected. The second drying step can be done as repeating the first drying step explained in claim 7 after the post treatment (again with hot air drying).

Claims 10-11 are rejected as Cho taches the polymer material comprises 
polythiophene-based materials [PEDOT, page 3 paragraph 2].
Claim 12 is rejected as Cho taches the first dopant is a polar solvent comprising N- methylpyrrolidone (NMP) [page 5 paragraph 2].
Claim 13 is rejected as Cho taches the substrate (base member) comprises polyethylene naphthalate (PEN) [page 3 paragraph 6].
Claim 14 is rejected as Cho taches the conductive polymer thin film is formed using spin coating, dip coating [page 4 paragraph 4].
Claim 15 is rejected as Cho taches the step of forming the highly conductive polymer thin film is performed using a dipping method [page 6 paragraph 1].
Claim 16 is rejected as Cho taches the a highly conductive polymer thin film with a sheet resistance value of the highly conductive polymer thin film is 200 Ω/Square or less [including less than 500 Ω/Square, page 5 paragraph 7].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jae Choon Cho et al (KR 10-2012-0096342, here after Cho), S. Aratani et al (WO 2012/137916, here after Aratani), further in view of Le Zhang et al (CN 206250196, here after Zhang).
Claim 9 is rejected. Cho teaches forming device with transparent electrodes [page 2 last paragraph], but does not teach patterning of the highly conductive polymer thin film to form transparent electrodes. Zhang teaches making multiple layer displays by depositing layers (electrode and conductive layer…) and then patterning by etching [page 7 first paragraph]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the method of Cho and Aratani and forming display devices by depositing layers and then patterning and etching to form transparent and conductive layers, because it is suitable way to form display device.
Allowable Subject Matter
Claims 2, 4, 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. There is no evidence to indicate pyronin B with dopant concentration of Cho leads to phase separation of the polymer material to connection between grains. For claim 4, the concentration Cho and secondary references teaches are both much more than the claimed range.  For claim 6, the first and second polymer are not the same and there is not obvious to say they are the same. Further search and consideration did not result in rejecting claims 2, 4, and 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712